UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7705


STANLEY EARL CORBETT, JR.,

                Plaintiff - Appellant,

          v.

G. J. BRANKER; LIEUTENANT SHELTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03147-FL)


Submitted:   January 22, 2013              Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stanley Earl Corbett, Jr., Appellant Pro Se.        Lisa Yvette
Harper, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Stanley   Earl      Corbett,       Jr.,   appeals     the    district

court’s order granting summary judgment to the defendants on his

claims under 42 U.S.C. § 1983 (2006).                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.               Corbett v. Branker,

No. 5:10-ct-03147-FL (E.D.N.C. Sept. 5, 2012).                We dispense with

oral   argument   because      the    facts   and    legal    contentions      are

adequately    presented   in    the    materials     before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2